SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petróleo Brasileiro S.A. - Petrobras Financial Statements December 31, 2011 and 2010 Petróleo Brasileiro S.A. - Petrobras Financial Statements December 31, 2011 and 2010 Contents Review Report of Independent Registered Public Accounting Firm 4 - 5 Statement of financial position 6 Income Statement 7 Statement of Comprehensive Income 8 Statement of changes in shareholders’ equity 9 Statement of cash flows 10 - 11 Statement of added value 12 Consolidated Segment Information 13 - 16 Social Balance 17 - 19 Notes to the Financial Statements 1 The Company and its operations 20 2 Presentation of the financial statements 20 3 Consolidation basis 24 4 Summary of significant accounting practices 27 5 Cash and cash equivalents 36 6 Marketable securities 37 7 Accounts receivable 38 8 Inventories 39 9 Restrict deposits for legal proceedings and guarantees 39 10 Purchases and sales of assets 40 11 Investments 45 12 Property, plant and equipment, net 49 13 Intangible assets 52 14 Exploration activities and valuation of oil and gas reserves 55 15 Accounts payable to suppliers 55 16 Financing 56 17 Lease 61 18 Related parties 62 19 Provisions for decommissioning costs 69 20 Taxes, contributions and profit-sharing 69 21 Employee’s post - retirement benefits obligations - Pension and Health care 74 22 Profit sharing 81 23 Shareholders’ equity 82 24 Sales revenues 87 25 Expenses by nature 87 26 Other operating expenses, net 88 27 Financial income (expenses), net 89 28 Legal proceedings and contingencies 90 29 Commitments for purchase of natural gas 96 30 Guarantees for concession agreements for petroleum exploration 96 31 Derivative instruments, hedging and risk management activities 97 2 32 Fair value of financial assets and liabilities 110 33 Insurance 111 34 Subsequent events 112 Information on reserves 114 3 Independent auditor’s report on the financial statements (A translation of the original report in Portuguese as published in Brazil containing financial statement prepared in accordance with accounting practices adopted in Brazil) To The Board of Directors and Shareholders of Petróleo Brasileiro S.A. - Petrobras Rio de Janeiro - RJ 1. We have examined the accompanying individual and consolidated financial statements of Petróleo Brasileiro S.A. - Petrobras (“Company”), identified as Parent Company and Consolidated, respectively, which comprise the statement of financial position as of December 31, 2011 and the respective income statement, comprehensive income, changes in shareholders’ equity and cash flows for the year then ended, as well as a summary of significant accounting policies and other notes to the financial statements. Management’s responsibility for the financial statements 2. The Company’s management is responsible for the preparation and fair presentation of the individual financial statements in accordance with accounting practices adopted in Brazil and of the consolidated financial statements in accordance with International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB), and in accordance with accounting practices adopted in Brazil, as well as for the internal control as it considers necessary to enable the preparation of financial statements free of material misstatements, regardless of whether due to fraud or error. Independent auditor’s responsibility 3. Our responsibility is to express an opinion on these financial statements based on our audit, conducted in accordance with the Brazilian and International Standards on Auditing. These standards require compliance with ethical requirements by the auditor and that the audit is planned and performed for the purpose of obtaining reasonable assurance that the financial statements are free from material misstatement. 4. An audit involves performing selected procedures to obtain evidence with respect to the amounts and disclosures presented in the financial statements. The procedures selected depend on the auditor’s judgment, and include the assessment of the risks of material misstatements of the financial statements, regardless of whether due to fraud or error. In the assessment of these risks, the auditor considers the relevant internal controls for the preparation and fair presentation of the Company’s financial statements, in order to plan audit procedures that are appropriate in the circumstances, but not for purposes of expressing an opinion on the effectiveness of the Company’s internal controls. An audit also includes evaluating the adequacy of the accounting practices used and the reasonableness of the accounting estimates made by management, as well as evaluating the overall presentation of the financial statements taken as a whole. 5. We believe that the audit evidence obtained is sufficient and appropriate for expressing our opinion. 4 Opinion on the individual financial statements 6. In our opinion, the aforementioned individual financial statements present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. - Petrobras as of December 31, 2011, and of its financial performance and its cash flows for the year then ended in accordance with accounting practices adopted in Brazil. Opinion on the consolidated financial statements 7. In our opinion, the aforementioned consolidated financial statements present fairly, in all material respects, the consolidated financial position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as of December 31, 2011, its consolidated financial performance and its consolidated cash flows for the year then ended, in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil. Emphasis 8. As mentioned in Note 2, the Company’s financial statements were prepared in accordance with accounting practices adopted in Brazil. In the case of Petróleo Brasileiro S.A. - Petrobras these practices differ from IFRS, applicable to the separate financial statements, only with respect to the valuation of the investments in subsidiaries, associated companies and jointly controlled subsidiaries by the equity accounting method, while for IFRS purposes it would be cost or fair value; and by the option for maintaining the balance of deferred assets, existing as of December31, 2008, which is being amortized. Our opinion is not qualified due to this issue. Other matters Statements of added value, business segment reporting and social balance 9. We have also examined the individual and consolidated statements of added value for the year ended December 31, 2011, the presentation of which is required by Brazilian Corporation Law for public companies, the consolidated statements of business segment reporting and the consolidated accounting information contained in the social balance, which is the responsibility of the Company's management, considered as supplementary information by IFRS, which does not require the presentation of the statements of added value and social balance. These statements were submitted to the same audit procedures described previously and, in our opinion, are presented adequately, in all material respects, in relation to the financial statements, taken as a whole. Rio de Janeiro, February 9, 2012 KPMG Auditores Independentes CRC SP-014428/O-6 F-RJ Bernardo Moreira Peixoto Neto Accountant CRC RJ-064887/O-8 5 Petróleo Brasileiro S.A. - Petrobras Statement of financial position December 31, 2011 and 2010 (In millions of reais) Consolidated Parent company Consolidated Parent company Assets Note Liabilities Note Current Current Cash and cash equivalents 5 35,747 29,416 18,858 19,995 Trade accounts payable 15 22,252 17,374 22,601 23,747 Marketable securities 6 16,808 26,013 23,625 33,731 Current debt 16 18,884 14,915 12,252 17,439 Accounts receivable, net 7.1 22,053 18,069 21,068 17,701 Current portion of finance lease obligations 17.1 82 175 1,922 3,149 Inventories 8 28,447 19,675 22,434 15,199 Taxes, contributions and profit-sharing payable 20.2 10,969 10,060 9,258 7,837 Recoverable taxes 20.1 12,846 8,767 9,372 5,911 Dividends payable 23.5 3,878 3,595 3,878 3,595 Advances to suppliers 1,389 1,309 1,040 1,048 Payroll and related charges 3,182 2,551 2,720 2,174 Other current assets 3,874 2,653 1,647 1,673 Profit sharing 22 1,560 1,691 1,295 1,428 Employee’s post-retirement benefitsobligations - Pension and Health care 21 1,427 1,303 1,341 1,209 Other current liabilities 5,978 4,284 1,669 1,863 Non-current Long-term receivables Non-current Accounts receivable, net 7.1 6,103 5,432 12,843 31,029 Long-term debt 16 136,405 100,667 43,055 36,430 Marketable securities 6 5,747 5,198 5,219 4,749 Finance lease obligations 17.1 183 191 7,422 14,976 Restricted deposits for legalproceedings and guarantees 9 2,955 2,790 2,564 2,426 Deferred income tax and social contribution 20.3 33,268 25,898 29,408 21,808 Deferred tax assets 20.3 17,256 17,038 9,505 11,790 Employee’s post-retirement benefitsobligations - Pension and Health care 21 16,653 15,278 15,352 14,162 Advances to suppliers 5,892 4,964 1,011 964 Legal proceedings provision 28 1,361 1,265 437 425 Other long-term receivables 3,234 2,296 2,322 1,426 Provision for decommissioning cost 19 8,839 6,505 8,241 6,072 Other non-current liabilities 2,005 1,266 2,855 3,024 Investments 11.2 e 11.4 12,248 11,592 57,239 50,955 Property, plant and equipment , net 12 342,267 280,095 227,302 189,775 Intangible assets 13 82,284 81,539 77,886 78,042 Shareholders' equity 23 Deferred Charges 246 241 Paid in capital 205,380 205,357 205,380 205,357 Additional in paid-in-capital 563 (6) 859 (6) Capital reserves Profit reserves 122,623 101,324 122,963 101,876 Accumulated other comprehensive income 1,273 90 1,273 90 Non-controling interests 2,385 3,063 See the accompanying notes to the financial statements. 6 Petróleo Brasileiro S.A. - Petrobras Income Statement December 31, 2011 and 2010 (In millions of reais, except net income per share) Consolidated Parent company Note Sales revenues 24 Cost of sales 25 (166,939) (135,617) (124,320) (96,134) Gross profit Income (expenses) Selling expenses 25 (8,950) (8,557) (9,915) (7,920) Administrative and general expenses 25 (8,647) (7,802) (6,029) (5,443) Exploration costs (4,428) (3,797) (3,674) (2,601) Research and development expenses (2,444) (1,739) (2,361) (1,641) Other taxes (777) (891) (278) (433) Other operating income and expenses, net 26 (6,588) (7,045) (5,770) (5,761) Income before financial results, profit-sharing and income taxes 45,403 46,394 31,474 36,554 Financial income (expenses), net 27 122 2,620 5,581 1,634 Equity in earnings of investments 386 585 5,808 7,039 Profit sharing 22 (1,560) (1,691) (1,295) (1,428) Income before income taxes Income tax and social contribution 20.5 (11,241) (12,027) (8,467) (8,763) Net income for the year Attributable to: Shareholders of Petrobras 33,313 35,189 33,101 35,036 Non-controlling interests (203) 692 Basic and diluted earnings per share 23.6 2.55 3.57 2.54 3.55 See the accompanying notes to the financial statements. 7 Petróleo Brasileiro S.A. - Petrobras Statement of Comprehensive Income December 31, 2011 and 2010 (In millions of reais) Consolidated Parent company Net income Other comprehensive income: Cumulative translation adjustments 1,423 (234) 1,123 (33) Deemed cost of affiliated company 10 11 10 11 Unrealized gains / (losses) on available for-sale securities Recognized in shareholders' equity 136 309 136 309 Reclassified to profit or loss 26 (6) 26 (6) Unrecognized gains / (losses) on cash flow hedge Recognized in shareholders' equity (54) 13 (54) 13 Reclassified to profit or loss 8 (12) 8 (12) Deferred income taxand social contribution (46) (103) (46) (103) 1,503 (22) 1,203 179 Total comprehensive income Attributable to: Shareholders of Petrobras 34,516 35,368 34,304 35,215 Non-controlling interests 97 491 Total comprehensive income See the accompanying notes to the financial statements. 8 Petróleo Brasileiro S.A. - Petrobras Statement of Changes in Shareholders’ Equity December 31, 2011 and 2010 (In millions of reais) Additional paid-in-capital Capital reserves Other comprehensive income Profit reserves Subscribed and paid-in capital Shares issuance costs Change in interest in subsidiaries Tax incentives Cumulative translation adjustment Other comprehensive income Legal Statutory Tax incentives Profit retention Retained earnings Total shareholders' equity attributable to shareholders of the parent company (CPC) Deferred charges Non- controlling interests (IFRS) Total consolidated shareholders' equity (IFRS) Balances at January 1, 2010 96 Capital increase with reserves 6,141 (515) (899) (14) (4,713) Capital increase with issuing of shares 120,249 (477) 119,772 119,772 Change in interest in subsidiaries (952) (952) 291 (661) Net income for the year 35,036 35,036 692 35,880 Other comprehensive income: Cumulative translation adjustment (33) (33) (201) (234) Unrealized results of available-for-sale securities and cash flow hedge 201 201 201 Realization of deemed cost of an affiliated company (11) 11 Distributions: Allocations of net income in reserves 1,752 1,027 250 19,043 (22,072) Dividends (11,728) (11,728) 132 (11,596) Balances at December 31, 2010 Capital increase with reserves 23 (23) Change in interest in subsidiaries 865 865 (296) (547) Net income for the year 33,101 33,101 212 (203) 33,110 Other comprehensive income: Cumulative translation adjustment 1,123 1,123 300 Unrealized results of available-for-sale securities and cash flow hedge 70 70 70 Realization of deemed cost of an affiliated company (10) 10 Distributions: Allocations of net income in reserves 1,655 1,027 81 18,347 (21,110) Dividends (12,001) (12,001) (228) (12,229) 205,380 (477) 1,336 927 346 14,309 2,449 1,405 104,800 330,475 (636) 2,385 332,224 Balances at December 31, 2011 See the accompanying notes to the financial statements. 9 Petróleo Brasileiro S.A. - Petrobras Statement of Cash Flows December 31, 2011 and 2010 (In millions of reais) Consolidated Parent company Cash flows from operating activities Net income attributable to shareholders of Petrobras 33,313 35,189 33,101 35,036 Adjustments for: Non-controlling interest (203) 692 Equity in earnings of investments (386) (585) (5,808) (7,039) Depreciation, depletion and amortization 17,739 14,612 12,902 10,813 Impairment 1,824 690 744 (33) Dry hole costs 2,504 2,121 2,243 1,495 Losses (gains) on disposal of non-current assets 885 312 195 40 Exchange variations, monetary and financial charges on financing and loans and other operations 6,238 14 (231) (1,044) Deferred income and social contribution taxes, net 6,157 5,784 7,208 5,149 Increase/decrease in assets Accounts receivable (3,848) (4,422) (3,127) (7,398) Inventories (8,335) (851) (7,463) (715) Other assets (4,207) 3 (4,099) (206) Increase/decrease in liabilities Trade accounts payable 4,112 542 (701) (20,643) Taxes and contributions payable (3,405) (3,732) (791) (3,276) Employee’s post-retirement benefits obligations - Pension and Health care 1,483 1,381 1,321 1,292 Other liabilities 2,451 1,121 (81) 954 Net cash provided by operating activities Investment activities Onerous assignment - Acquired rights (74,808) (74,808) Settlement made through financial treasury bills (LFT) 67,816 67,816 Settlement made through cash and cash equivalents (6,992) (6,992) Other investments in exploration and production of oil and gas (31,412) (30,557) (24,455) (23,479) Investments in exploration and production of oil and gas (31,412) (37,549) (24,455) (30,471) Investments in refining, transportation and marketing (26,339) (28,118) (18,586) (21,253) Investments in gas and power (4,517) (7,270) (2,454) (384) Investment in international segment (3,966) (4,114) (11) (1,073) Investments in distribution (1,070) (858) Investments in biofuel (504) (1,212) (711) (1,301) Other investments (2,316) (1,058) (2,193) (783) Investments in marketable securities 11,606 (25,406) 13,030 (32,014) Dividends received 680 401 2,434 1,916 Cash flow used in investment activities See the accompanying notes to the financial statements. 10 Petróleo Brasileiro S.A. - Petrobras Statement of Cash Flows (continued) December 31, 2011 and 2010 (In millions of reais) Consolidated Parent company Cash flows from financing activities Capital increase 120,249 120,249 Contribution in LFTs (67,816) (67,816) Contribution in cash and cash equivalents 52,433 52,433 Shares issuance costs (710) (710) Acquisition of non-controlling interest 46 (581) Financing and loans, net Proceeds from borrowings 40,433 36,966 55,928 75,560 Repayment of principal (14,523) (18,707) (39,525) (42,435) Repayment of interest (7,633) (6,209) (3,053) (2,913) Assignments of credit rights - FIDC NP (6,295) 1,615 Dividends paid (10,659) (9,415) (10,659) (9,415) Net cash provided by/(used) in financing activities Effect of exchange variation on cash and cash equivalents Net increase/(decrease) in cash and cash equivalents in the year Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year Additional information on cash flows: Amounts paid and received during the year Interest received on loans 764 710 Income tax and social contribution 3,438 4,680 (1,176) 2,520 Third party income tax withheld at source 3,963 2,909 (3,389) 2,804 Investment and financing transactions not involving cash Acquisition of property, plant and equipment on credit 17 53 Contracts with transfer of benefits, risks and control of assets 35 342 8,188 Capital increase with public bonds, used for purchaseof exploration rights (onerous assignment) 67,816 67,816 Formation of provision for decommissioning cost 2,303 1,698 2,382 1,600 See the accompanying notes to the financial statements. 11 Petróleo Brasileiro S.A. - Petrobras Statement of Added Value December 31, 2011 and 2010 (In millions of reais) Consolidated Parent company Income Sales of products and services and other revenues 312,841 270,313 245,793 207,721 Losses for uncolletible accounts - formation 22 (207) 64 (160) Revenues related to construction of assets for own use 66,853 67,591 49,939 50,440 379,716 337,697 295,796 258,001 Inputs acquired from third parties Materials consumed (43,220) (38,474) (28,200) (23,784) Cost of sales (52,264) (38,963) (40,329) (29,621) Power, third-party services and other operating expenses (70,145) (72,724) (54,506) (53,958) Tax credits on inputs acquired from third parties (21,292) (21,169) (16,283) (15,110) Impairment (1,824) (690) (744) 33 (188,745) (172,020) (140,062) (122,440) Gross added value 190,971 165,677 155,734 135,561 Retentions Depreciation, depletion and amortization (17,739) (14,612) (12,902) (10,813) Net added value produced by the Company 173,232 151,065 142,832 124,748 Transferred added value Equity in earnings of investments 386 585 5,808 7,039 Financial income - including monetary and exchange variations 6,543 4,424 8,570 4,547 Rents, royalties and others 920 979 728 783 7,849 5,988 15,106 12,369 Total added value to be distributed 181,081 157,053 157,938 137,117 Distribution of added value Personnel and officers Direct remuneration Salaries 13,513 7% 11,782 8% 10,213 6% 8,765 6% Profit sharing 1,560 1% 1,691 1% 1,295 1% 1,428 1% 15,073 13,473 11,508 10,193 Benefits Advantages 823 831 1% 528 0% 579 0% Retirement and pension plan 1,526 1% 1,373 1% 1,395 1% 1,264 1% Healthcare plan 2,181 1% 1,828 1% 1,976 2% 1,660 2% FGTS 861 745 1% 746 0% 648 0% 20,464 10% 18,250 13% 16,153 10% 14,344 10% Taxes Federal* 61,098 34% 55,512 35% 57,033 36% 49,571 36% State 36,358 20% 28,148 18% 22,367 10% 15,281 10% Municipal 186 180 79 0% 86 0% Abroad* 6,340 4% 4,915 3% 103,982 58% 88,755 56% 79,479 46% 64,938 46% Financial institutions and suppliers Interest, and exchange and monetary variations 13,781 8% 6,580 4% 8,813 5% 7,162 5% Rental and affreightment expenses 9,744 5% 7,587 5% 20,392 11% 15,637 11% 23,525 13% 14,167 9% 29,205 17% 22,799 17% Shareholders Interest on shareholders' equity 10,436 6% 10,163 6% 10,436 7% 10,163 7% Dividends 1,565 1% 1,565 1% 1,565 1% 1,565 1% Non-controlling results (203) 692 Retained earnings 21,312 12% 23,461 15% 21,100 17% 23,308 17% 33,110 19% 35,881 22% 33,101 26% 35,036 26% Added value distributed 181,081 100% 157,053 100% 157,938 100% 137,117 100% * Includ es government holdings. See the accompanying notes to the financial statements. 12 Petróleo Brasileiro S.A. - Petrobras Consolidated Segment Information December 31, 2011 and 2010 (In millions of reais) E&P Refining, Transportation & Marketing Gas & Power Biofuel Distribution International Corporate Eliminations Total Sales revenues Intersegments 123,165 63,833 2,182 482 1,223 6,320 (197,205) Third parties 863 134,683 14,113 53 72,410 22,054 244,176 Cost of sales (55,118) (205,998) (9,550) (588) (67,630) (21,679) 193,624 (166,939) Gross profit Income (expenses) Selling, administrative and general expenses (819) (5,536) (1,739) (111) (4,024) (1,554) (4,114) 300 (17,597) Exploration costs (3,674) (754) (4,428) Research and development expenses (1,248) (470) (116) (50) (9) (1) (550) (2,444) Other taxes (80) (90) (165) (1) (41) (192) (208) (777) Other operating income and expenses, net (1,237) (930) (513) (60) (44) (668) (3,136) (6,588) Income before financial results, profit sharing and income taxes Financial income (expenses), net 122 122 Equity in earnings of investments 74 (165) 398 26 9 40 4 386 Profit sharing (488) (348) (61) (2) (118) (52) (491) (1,560) Income before income taxes Income tax and social contribution (20,863) 5,051 (1,411) 94 (601) (1,547) 6,920 1,116 (11,241) Net income Net income attributable to: Shareholders of Petrobras 40,594 (9,955) 3,109 (157) 1,175 1,949 (1,237) (2,165) 33,313 Non-controlling interests (19) (15) 29 18 (216) (203) 40,575 (9,970) 3,138 (157) 1,175 1,967 (1,453) (2,165) 33,110 As from 2011, Biofuel’s results are presented separately. This information was previously included in the Corporate segment. For comparative purposes, the 2010 information was reclassified. See the accompanying notes to the financial statements. 13 Petróleo Brasileiro S.A. - Petrobras Consolidated Segment Information December 31, 2011 and 2010 (In millions of reais) E&P Refining, Transportation & Marketing Gas & Power Biofuel Distribution International Corporate Eliminations Total Sales revenues 95,451 172,244 14,936 478 65,568 23,777 (160,612) 211,842 Intersegments 95,026 57,228 1,761 418 1,263 4,916 (160,612) Third parties 425 115,016 13,175 60 64,305 18,861 211,842 Cost of sales (44,302) (160,273) (10,955) (480) (59,907) (18,574) 158,874 (135,617) Gross profit Income (expenses) Selling, administrative and general expenses (794) (5,144) (1,822) (70) (3,476) (1,539) (3,761) 247 (16,359) Exploration costs (2,601) (1,196) (3,797) Research and development expenses (774) (380) (129) (9) (2) (445) (1,739) Other taxes (218) (119) (52) (1) (29) (208) (264) (891) Other operating income and expenses, net (1,438) (687) (485) (51) (104) (343) (3,984) 47 (7,045) Income before financial results, profit sharing and income taxes Financial income (expenses), net 2,620 2,620 Equity in earnings of investments 322 305 (11) 7 (22) (16) 585 Profit sharing (538) (378) (66) (120) (48) (541) (1,691) Income before income taxes Income tax and social contribution (15,228) (1,789) (485) 43 (654) (447) 6,043 490 (12,027) Net income Net income attributable to: Shareholders of Petrobras 29,691 3,729 1,285 (92) 1,276 1,277 (1,023) (954) 35,189 Non-controlling interests (133) 67 (38) - - 121 675 692 See the accompanying notes to the financial statements. 14 Petróleo Brasileiro S.A. - Petrobras Consolidated Segment Information December 31, 2011 and 2010 (In millions of reais) Assets E&P Refining, Transportation & Marketing Gas & Power Biofuel Distribution International Corporate Eliminations Total Currentassets Non-current assets Long-term receivables 7,766 7,910 3,050 32 1,243 5,465 16,351 (630) Investment 23 6,306 2,160 1,612 84 1,873 190 Property, plant and equipment, net 169,833 102,473 41,208 536 4,709 17,842 5,666 Intangible assets 76,542 293 732 799 2,987 931 At 12.31.2011 Current assets Non-current assets Long-term receivables 6,268 6,006 2,679 13 960 3,919 18,143 (270) Investment 6,482 2,012 1,116 73 1,736 173 Property, plant and equipment, net 138,519 76,016 40,014 546 4,005 14,523 6,472 Intangible assets 76,681 267 377 1 683 2,564 966 At 12.31.2010 As from 2011 Biofuel’s assets are presented separately. This information was previously included in the Corporate segment. For comparative purposes the 2010 information was reclassified. See the accompanying notes to the financial statements. 15 Petróleo Brasileiro S.A. - Petrobras Consolidated Segment Information - International segment December 31, 2011 and 2010 (In millions of reais) E&P Refining, Transportation & Marketing Gas
